Citation Nr: 1501547	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Mary M. Long, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence along with his waiver of initial RO review of this new evidence; and, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's duodenal ulcer is productive of no more than moderate symptomatology.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7305 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates, and the criteria for establishing a higher rating for his duodenal ulcer.  This letter, accordingly, addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

VA's duty to assist has also been satisfied.  The Veteran's available service treatment records, VA treatment records, and VA examination reports are in the claims file.  Additionally, private treatment records submitted by the Veteran have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been requested or obtained. 

The Veteran was afforded a VA examination in connection with his claim for an increased evaluation for his duodenal ulcer in October 2010.  The examiner obtained a thorough history, including reviewing the claims file, and provided a detailed examination.  Thus, the Board finds that the resulting examination reports are adequate for adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Recognition is given to the fact that the Veteran's last VA examination for his duodenal ulcer is now over 4 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected duodenal ulcer since the VA examination in October 2010.  

Some discussion of the Veteran's November 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning the onset and severity of his duodenal ulcer symptomatology.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.



Duodenal Ulcer

The Veteran's service-connected duodenal ulcer is currently rated as 20 percent under Diagnostic Code 7305.

Under Diagnostic Code 7305, a 20 percent rating is assigned for a moderate duodenal ulcer; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a duodenal ulcer that is moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for a duodenal ulcer that is severe; pain partially relieved by standard ulcer therapy; periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of deliberate impairment of health.

The Veteran underwent a VA examination in October 2010.  During that examination, the Veteran reported losing 12 pounds over the previous year.  He also reported abdominal pain located over the lower abdomen, across the naval area.  The Veteran stated that he had nausea and vomiting about once a week, usually brought on by food.  He underwent surgery in 1967 that left residual scar tissue.  He denied periods of incapacitation because of the ulcer but stated he had fatigue and issues eating.  The examiner noted that the Veteran's nutritional status was good and that the Veteran does not have anemia. 

VA treatment records from August 2011 show that the Veteran complained about solid foods getting stuck when he tried to swallow.  He denied weight loss and said liquids were easier.  The Veteran further denied vomiting.  The physician requested a Barium swallowing test.  In September 2011, the Veteran underwent the Barium test.  He again denied weight loss.  After the test, the impression was asynchronous contraction of the cricopharyngeus muscle and tertiary esophageal contractions.  There was no indication of an ulcer and the Veteran's only complaint was related to swallowing.  

During the hearing in November 2014, the Veteran and his spouse noted the Veteran's difficulty swallowing, which they attribute to the Veteran's duodenal ulcer in addition to radiation he received years prior for throat cancer.  The Veteran denied weight loss, anemia, and incapacitating episodes.  His primary contention was the increasing difficulty swallowing food.  

Based on the evidence of record, the Board finds that the Veteran's duodenal ulcer warrants no more than the presently evaluated 20 percent rating.  It is true that the October 2010 VA examination noted that the Veteran had lost 12 pounds over the past year.  However, the examiner clearly noted that there was no evidence of malnutrition, and that the Veteran's duodenal ulcer had only a mild to moderate affect on his daily living.  Subsequent treatment also show that the Veteran's weight has stabilized.  The Veteran even denied weight loss at his personal hearing.  Further, there have been no signs of anemia, incapacitating episodes, periodic vomiting, or recurrent hematemesis or melena.  His symptomatology, at the most, can only be described as moderate.

The Board acknowledges that the Veteran is competent to report symptoms of his duodenal ulcer.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected ulcer has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board notes that there are diseases of the digestive system, particularly within the abdomen which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Additionally, the Veteran's primary concerns were regarding his difficulty swallowing.  The Veteran was granted service connection for dysphagia, residual of throat cancer in July 2011.  Therefore, he is not entitled to an increase for his duodenal ulcer based on symptomatology that is already being compensated.  See 38 C.F.R. § 4.14. 

Consideration has been given as to whether a separate rating for the Veteran's resulting scar from duodenal ulcer surgery.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars.  Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination.  Under Diagnostic Code 7805, other scars will be rated on the limitation of function of the affected part.  The October 2010 examiner indicated that the scar is linear and measures 17 centimeters by 0.5 centimeters.  The scar was noted to be superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scar does not limit the Veteran's motion or function.  During the November 2014 hearing, the Veteran denied complications from his scar.  He stated that it does not hurt and does not prevent him from doing physical activities.  Accordingly, the diagnostic codes used to rate scars are not applicable in this case and a separate, compensable rating for the Veteran's scar is not warranted.  

The Board has also considered whether the Veteran's duodenal ulcer presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

An extraschedular referral is not warranted.  The Veteran's service-connected duodenal ulcer is manifested by continuous moderate symptomatology, which are encompassed within the 20 percent rating criteria under DC 7305.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finally notes that although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his service-connected duodenal ulcer, he has not submitted evidence of unemployability, or claimed to be unemployable.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for service-connected duodenal ulcer is denied. 

REMAND

With regard to the claim for an acquired psychiatric disorder, the Veteran underwent a VA psychological examination in February 2014.  Although the examiner indicated that the Veteran does not have a diagnosis of PTSD that conforms to the DSM criteria, she diagnosed the Veteran with anxiety disorder, NOS.  However, the examiner did not provide an opinion as to whether this condition is linked to service.  Additionally, during his hearing, the Veteran's representative indicated that the Veteran's anxiety could be linked to his difficulty swallowing.  As dysphagia is a service-connected disability and the Veteran has a current mental health diagnosis, a secondary service connection opinion should also be obtained.  

With regard to the increased rating claim for hearing loss, the United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Veteran was afforded a VA examination in October 2010 for his service-connected bilateral hearing loss.  He indicated at his November 2014 hearing that his disability had gotten worse since his last VA examination.  He also submitted updated private audiological treatment records including a hearing test.  Unfortunately, it is not clear that the controlled speech discrimination test was performed under Maryland CNC guidelines, as required under 38 C.F.R. § 4.85.  

As the Veteran has unequivocally claimed that his disability has worsened since the last VA examination, and given the lack of other evidence with which to rate the Veteran for his disability, the Board finds that a VA audiological examination must also be afforded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA psychiatrist who performed the February 2014 VA examination for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The examiner is asked to opine on the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder, including anxiety disorder, NOS, had its onset during active duty or is otherwise etiologically related to his military service?

b. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder, including anxiety disorder, NOS, was caused by a service-connected disability, to include duodenal ulcer or dysphagia? 

c. Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder, including anxiety disorder, NOS, was aggravated by a service-connected disability, to include duodenal ulcer or dysphagia? 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  A supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with an explanation as to whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the original February 2014 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above question.  The Veteran may be recalled for examination if deemed necessary.

2. The Veteran should be afforded an examination to determine the current severity of his service-connected bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report must fully describe the functional impairment and effects caused by the hearing disability.  The claims folder must be made available to the examiner in conjunction with the examination.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.


3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


